PER CURIAM.
We affirm this appeal in all respects, but write to address the trial court’s imposition of the $100 Sheriffs Investigatory Costs. The appellant filed a Florida Rule of Criminal Procedure 3.800(b)(2) motion challenging the imposition of the costs where there was no record indication that the agency had requested them, and the State concedes error. While the trial court eventually entered an order partially granting the appellant’s motion and striking the costs, the order and the amended judgment and sentence were filed more than sixty days from the date the appellant filed his motion. As such, the order and corrected judgment and sentence are legal nullities. See Ogden v. State, 117 So.3d 479, 480 (Fla. 1st DCA 2013).
We affirm the appellant’s conviction and sentence, but remand for entry of a corrected judgment and sentence striking the $100 Sheriffs Investigatory Costs.
AFFIRMED in part, REVERSED in part, and REMANDED.
ROBERTS, C.J., LEWIS and RAY, JJ., concur.